IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               September 19, 2013 Session

               KRISTINA MORRIS v. JIMMY PHILLIPS, ET AL.

                  Appeal from the Circuit Court for Davidson County
                    No. 11C3082      Joseph P. Binkley, Jr., Judge




              No. M2013-00417-COA-R9-CV - Filed December 17, 2013


A multi-vehicle accident occurred in August 2010. The plaintiff initially named only one of
the drivers involved in the accident along with the record owner of the driver’s vehicle. The
record owner filed an answer identifying three other drivers/tortfeasors involved in the
accident in December 2011, and the driver identified the same three individuals as tortfeasors
in his answer that was filed seven months later, in July 2012. The plaintiff did not file an
amended complaint adding the individuals identified as defendants until August 2012, which
was more than 90 days after the first answer was filed. One of the individuals named as a
defendant filed a motion to dismiss, arguing the plaintiff waited too late to add her as a
defendant. The trial court denied the motion. The late-added defendant appealed, and we
reverse the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which A NDY D.
B ENNETT, and R ICHARD H. D INKINS, JJ., joined.

Daniel A. Gagliano, Nashville, Tennessee, for the appellant, Rachel Mitchell.

Allen Woods, Nashville, Tennessee, for the appellee, Kristina Morris.

                                        OPINION

       Kristina Morris was involved in a multi-vehicle accident on August 18, 2010, when
she was hit from behind while driving her car north on Interstate 65. Ms. Morris filed a
negligence action on August 8, 2011, alleging she suffered personal injury and property
damage as a result of the accident. Initially, Ms. Morris named just one of the drivers
involved in the accident as a defendant, Jimmy Phillips, as well as the record owner of the
car driven by Mr. Phillips, Mary Thompson. Ms. Morris alleged Mr. Phillips was driving a
few cars behind her and that he ran into other vehicles, causing a chain reaction that resulted
in Ms. Morris*s car being struck by a vehicle other than the one Mr. Phillips was driving.

       Ms. Morris amended her Complaint on October 14, 2011, to substitute Patricia Griffin
for Mary Thompson as the record owner of the vehicle Mr. Phillips was driving. Ms. Griffin
filed an Answer on December 21, 2011, in which she identified three other individuals,
Rachel Mitchell, Porsha Johnson, and Kathy Pearson, who were driving vehicles in front of
Mr. Phillips at the time of the accident. Ms. Griffin alleged these three other individuals
were negligent and that their negligence either barred or reduced Ms. Morris’s claims against
Ms. Griffin. Specifically, Ms. Griffin alleged these three other individuals

       made sudden and abrupt stopping movements, said movements being made
       without first ascertaining whether said movements could be made in safety,
       and thus the defendant avers that the actions of the plaintiff and said
       aforementioned drivers caused or contributed to the contact to the rear of the
       plaintiff vehicle and therefore this defendant avers that the plaintiff and said
       aforementioned drivers Mitchell, Johnson, and Pearson, at the time of the
       accident involved herein were negligent . . . .

        Mr. Phillips filed his Answer seven months later, on July 16, 2012. Mr. Phillips
identified the same three individuals as additional tortfeasors in his Answer that Ms. Griffin
had identified in her Answer. Then, eight days later, on July 24, 2012, Ms. Morris filed a
motion to amend her Complaint, seeking the court’s permission to add Rachel Mitchell,
Porsha Johnson, and Kathy Pearson as additional defendants/tortfeasors.

        Ms. Mitchell filed a Motion to Dismiss in which she argued Ms. Morris had waited
too long to amend her complaint to add Ms. Mitchell as a defendant. Ms. Mitchell contended
that the statute governing joinder of third party defendants in comparative fault cases requires
a plaintiff to add a nonparty defendant within 90 days of the filing of the first answer
identifying that person as a potential tortfeasor. Ms. Mitchell pointed out that Ms. Griffin
identified Ms. Mitchell as a potential tortfeasor in her Answer filed on December 21, 2011,
but that Ms. Morris waited until July 24, 2012, which was more than 90 days later, to seek
permission to add Ms. Mitchell as a defendant.

       Tennessee Code Annotated § 20-1-119 gives a plaintiff alleging negligence 90 days
to add an individual not initially named in his or her complaint, but who is identified by an
original defendant as a potential tortfeasor:

       (a) In civil actions where comparative fault is or becomes an issue, if a


                                              -2-
       defendant named in an original complaint initiating a suit filed within the
       applicable statute of limitations, or named in an amended complaint filed
       within the applicable statute of limitations, alleges in an answer or amended
       answer to the original or amended complaint that a person not a party to the
       suit caused or contributed to the injury or damage for which the plaintiff seeks
       recovery, and if the plaintiff’s cause or causes of action against that person
       would be barred by any applicable statute of limitations but for the operation
       of this section, the plaintiff may, within ninety (90) days of the filing of the
       first answer or first amended answer alleging that person’s fault, either:

       (1) Amend the complaint to add the person as a defendant pursuant to Tenn.
       R. Civ. P. 15 and cause process to be issued for that person; or

       (2) Institute a separate action against that person by filing a summons and
       complaint. If the plaintiff elects to proceed under this section by filing a
       separate action, the complaint so filed shall not be considered an original
       complaint initiating the suit or an amended complaint for purposes of this
       subsection (a).

        Ms. Mitchell contends that Ms. Morris was made aware of Ms. Mitchell’s potential
liability when Ms. Griffin filed her Answer on December 21, 2011, and that the 90 days
began to run at that time. Ms. Mitchell points out that Mr. Phillips identified the same three
additional tortfeasors as Ms. Griffin, and that his Answer included no more information
about these three individuals or about the accident than Ms. Griffin’s Answer.

       The trial court denied Ms. Mitchell’s motion, writing:

       Defendant Griffin’s allegations that Rachel Mitchell was a third party
       tortfeasor were not reasonably supported by facts known by Defendant Griffin
       at the time such allegations were made in her Answer. Furthermore, the
       allegations made by Defendant Phillips against Ms. Mitchell in his Answer
       many months later were reasonably supported and would lead to the
       conclusion that Ms. Mitchell was a potential third party tortfeasor in this case.
       Considering the remedial nature or T.C.A. § 20-1-119 as well as the unique
       facts of this case, the Court is of the opinion that Plaintiff timely filed her
       action against Defendant Mitchell.

        Ms. Mitchell filed a motion seeking permission to file an interlocutory appeal, which
the trial court granted. Ms. Mitchell then applied to this Court for permission to file an
interlocutory appeal, which we granted.

                                              -3-
       The only issue on appeal is whether Ms. Morris’s claims against Ms. Mitchell were
barred by the one-year statute of limitations when she failed to amend her Complaint to add
Ms. Mitchell as a defendant within 90 days of the filing of the first Answer naming Ms.
Mitchell as a potential tortfeasor.

       Our Supreme Court has set forth the standard of review appellate courts apply to this
type of case:

       The applicability of Tennessee Code Annotated section 20-1-119 is a question
       of statutory construction that we review de novo with no presumption of
       correctness. See Button v. Waite, 208 S.W.3d 366, 369 (Tenn. 2006). When
       construing a statute, our primary purpose is to give effect to the legislative
       intent. State v. Flemming, 19 S.W.3d 195, 197 (Tenn. 2000). “We determine
       legislative intent from the natural and ordinary meaning of the statutory
       language within the context of the entire statute without any forced or subtle
       construction that would extend or limit the statute’s meaning.” Id.

Austin v. State, 222 S.W.3d 354, 357 (Tenn. 2007).

        The statute of limitations for negligence actions resulting in personal injuries is one
year. Tenn. Code Ann. § 28-3-104. The doctrine of comparative fault was judicially adopted
in Tennessee in the case McIntyre v. Balentine, 833 S.W.2d 52, 56 (Tenn. 1992). Shortly
after that decision, the General Assembly enacted Tenn. Code Ann. § 29-1-119 to allow
plaintiffs the opportunity to amend their complaints to bring in as additional parties
individuals the defendants alleged in their Answer were at fault for the plaintiff’s alleged
injuries.

        The purpose of § 29-1-119 is to give plaintiffs a limited opportunity to amend a
complaint to add as a defendant any person another defendant alleges caused or contributed
to a plaintiff’s injury, even if the statute of limitations applicable to the plaintiff’s cause of
action has expired. Owens v. Truckstops of Am., 915 S.W.2d 420, 427 (Tenn. 1996). The
statute is to be liberally construed, such that a defendant is not required to use particular
language or explicitly allege the fault of a nonparty for a plaintiff to be put on notice that a
nonparty may be liable for the plaintiff’s alleged damages. Austin, 222 S.W.3d at 357-58.

        The language of the statute is clear, however, that a plaintiff has 90 days from the
filing of the first answer or first amended answer alleging another person’s fault to add that
other person as a defendant. The Answer Ms. Griffin filed on December 21, 2011, was
unambiguous in identifying Ms. Mitchell as a tortfeasor who may be liable to Ms. Morris for

                                               -4-
the injuries she allegedly suffered as a result of the accident on August 18, 2010. Pursuant
to the language of § 29-1-119, Ms. Morris had until March 21, 2012, to add Ms. Mitchell as
a defendant to her action.

        We are not persuaded by Ms. Morris’s argument that Mr. Phillips’ Answer triggered
the 90-day window but that Ms. Griffin’s Answer did not, because Mr. Phillips used the same
language in his Answer that Ms. Griffin used in her Answer to identify the additional
tortfeasors and describe their liability. The fact that Mr. Phillips was at the scene of the
accident, and Ms. Griffin was not, is irrelevant. The Tennessee Rules of Civil Procedure do
not require a party to have first-hand knowledge or be an eyewitness to an event to set forth
an affirmative defense or allege comparative negligence by a non-party. Pleadings in
complaints and answers are often based on information and belief, and the discovery process
then allows the parties to determine whether there is evidence to support the statement(s)
made on information and belief. Contrary to Ms. Mitchell’s argument, Ms. Griffin was not
required to “state any factual basis for how she ha[d] knowledge of Ms. Mitchell using, or
failing to use, her turn signals” for the 90-day statutory period to begin to run.

       The trial court’s judgment denying Ms. Mitchell’s motion to dismiss is hereby
reversed and the case is remanded to the trial court for further proceedings in accordance
with this opinion.

       Costs of this appeal shall be taxed to the appellee, Kristina Morris, for which
execution shall issue, if necessary.


                                                         ___________________________
                                                         PATRICIA J. COTTRELL, JUDGE




                                             -5-